Opinion by

Greene, J.
This suit was brought upon the delinquent tax list of Henry county, for 1845.
The report of the treasurer to the district court is in accordance with the revenue act, approved February 15,1844. See Laws of-that year, p. 28.
The only question raised is, whether the report is not made, and the judgment rendered at too early a day % The judgment below was rendered for taxes of 1845, after due publication in March, 1848. It is urged that the judgment should not have been rendered until the first term of the district court after the first day of January, 1849; thus allowing a period of over three years to run after the taxes arc returned delinquent, before enforcing collection. The question involved is one entirely of statutory construction, resting principally upon sections 49, 50, 52,'53, and 54 of the revenue act referred to. Section 53 presents an evident incongruity with other portions and the leading intention of the act, which cannot be easily reconciled .by a literal construction of the language. Section 50 provides that the treasurer shall, as “ soon after the first day of January in each year as possible, make out a complete list of the lands and property upon which the taxes remain unpaid, which list he shall file in his office.”. And section 53 provides that “ the treasurer shall receive the taxes due upon the delinquent list, during the space of two years from the first day of January next after the said list shall have been filed in his office as delinquent.” It will be seen, that as the delinquent list is not to be filed till after the first day of January, and as the treasurer is to receive the taxes for two years from the first’ of *329January next after the list is so filed, the literal purport of section 53 would extend the sale until after three years from the period of delinquency.
By section 5, “ all taxfes upon any lands and property due and unpaid on the first day of January, for the previous year, and returned delinquent as aforesaid, shall draw interest at the rate of fifty per cent, for the first year they shall so remain unpaid, and one hundred per cent, for the second year and section 54 enacts, “ that when the taxes upon lands in any county have remained thus due and unpaid for the said term of two years, it shall be the duty of the county treasurer to make report thereof to the district court of this county at the first term thereafter.”
.The policy of prior statutes qn the subject'of taxes was lenient, and allowed the delinquent two years after sale to redeem ; and is it not the manifest object of the present law to give him two years in which to pay before sale I It urges him to prompt payment by imposing a heavy- interest, which, as before, is not appropriated to .the pocket of the grasping speculator, but to the public good.
Inferring the intention of the enacting power from the spirit and connection of the act, we are led to the opinion that the period designed by it, before sale, cannot, be three, but two years from that first day of Januaiy on which ;the taxes became delinquent. The fact, that but two years’ interest is provided for, is repugnant to the idea that the legislature intended to protract the sale, and leave, a third year without any visitation upon the defaulting party, when he has become more than ever culpable, and incurred a triplo delinquency.
The 54th section contemplates, that when the taxes shall have remained due and unpaid for 'two years, the treasurer shall make report of the land preparatory for sale. But it is argued that the “said term of two years” refers to the term spoken of in the 53d section. Take the sentence together, with the words “ taxes due and unpaid for the said term of two years,” and we think it must necessarily refer to the two years as limited in section 52; for if referred to section 53 it *330would be palpably inconsistent; it being urged that according < to that section, the taxes must be due and unpaid for three years.
It is contended, that the last words in section 53 should be so transposed as to make the section, in effect, read as follows: The treasurer shall, after said list shall be filed in his office as delinquent, receive the taxes due thereon during the space of two years from the first day of January; in which case the first day of January would naturally refer to the first day of January mentioned in the preceding section, being the day on which the taxes became delinquent. This interpretation possesses much plausibility, as it reconciles this section with the other portions of the act; whilst, if we take the strict terms of this section, we are unable by any admissible construction to reconcile the other sections.
The intention of the legislature is the leading, and indeed the only object to be inquired into by a court in construing legislative enactments; and it must be conceded, that the first and most direct means in arriving at that intention, is in the application and meaning of the language used. But when the language in different parts of an act conflicts or is inconsistent with the leading object of the enactment, can there be a better or safer rule than to place that construction upon it which will reconcile and harmonize with the prevailing intention 1 Where the object of the law-makers may be collected from prior existing laws, and from the expressed language of many other sections, as in the act before us, we may be justified in giving a construction contrary to the literal application of the words. It frequently becomes the duty of courts, in giving effect to the manifest intention of a statute, to restrain, enlarge, or qualify the ordinary and literal meaning of the words used. Burgett v. Burgett, 1 Ham. 469 ; 4 Bac. Abt., pp. 38, 45, 50.
When, as in this case, the language of a part of one section of an act is in conflict with both the language and leading design as expressed in several other sections, we can see no other safe path than to follow the express words of the leading and prevailing portions.
*331Upon the whole, then, we are of the opinion, that J‘by the revenue act of 1844, the lands are'to be reported to the court, and ordered for sale, after the taxes due thereon shall have remained due and unpaid for the term of two years; -ind that the judgment below be affirmed. i
Judgment affirmed.